Citation Nr: 1612074	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to an initial, compensable rating for basal and squamous cell carcinomas.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1952 to January 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO granted service connection for basal and squamous cell carcinomas of the skin, and assigned an initial, 0 percent (noncompensable) rating, effective August 1, 2002.  In September 2010, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in January 2014.

In March 2015, the Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In April 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny a compensable rating for the Veteran's service-connected basal and squamous cell carcinomas (as reflected in a May 2015 supplemental statement of the case (SSOC)), and returned the matter  to the Board.

Thereafter, in July 2015, the Board again remanded the claim on appeal to the AOJ for further action.  In July 2015, the AOJ issued a SSOC (reflecting the continued denial of the claim), and returned the matter to the Board for further appellate consideration.

In August 2015, the Board again remanded the Veteran's claim to the AOJ for further action, and now the matter has once again returned to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For the reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the Board's August 2015 remand, new evidence was added to the record-specifically, reports of November 2015  VA skin diseases and scars/disfigurement examinations.  As those reports address the current severity of the Veteran's basal and squamous cell carcinomas, they are pertinent to the matter on appeal.

However, this evidence has not yet been considered by the AOJ in the first instance.  In February 2016, the Board sent the Veteran a letter informing him of his right to initial AOJ consideration, as well as his right to waive AOJ consideration and have the Board review the newly received evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).  Later that same month, the Board received the Veteran's request that his claim be remanded for initial consideration of the newly received evidence.  .  It follows then that the Board must once again remand the Veteran's claim, as the newly received evidence is to be considered by the AOJ in the first instance and, if the claim on appeal remains denied, for the issuance of an SSOC that reflects consideration of such evidence.

Prior to readjudicating the Veteran's claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Notably, as VA treatment records dated through February 2014 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.  As noted in the Board's August 2015 remand, while the July 2015 SSOC indicates that there are no records of VA treatment since February 2014, given the time that has passed, and the time that will pass while this matter is on remand, the AOJ should nevertheless attempt to obtain any recent records of VA treatment since February 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.  The AOJ should also specifically discuss whether "staged rating" of the disability (assignment of a different rating for distinct periods of time, based on the facts found) pursuant to Fenderson, supra, is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since February 6, 2014.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, including any recent treatment of his basal or squamous cell carcinomas.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the matter on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the July 2015 SSOC, to include the November 2015 VA skin diseases and scars/disfigurement examination reports) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




